Citation Nr: 1759005	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a surgical scar, status post varicocelectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel








INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from September 2008 to October 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that, in relevant part, granted entitlement to service connection for a surgical scar, status post varicocelectomy.  The Veteran timely perfected an appeal to the Board.

In September 2015, the Board granted entitlement to service connection for residuals of a varicocelectomy of the left groin, and remanded the issue of entitlement to an initial compensable evaluation for the surgical scar, status post varicocelectomy.  The Board also inferred a claim of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's surgical scar, status post varicocelectomy, measures less than 929 square centimeters, is not unstable or painful, is not on the head, face, or neck, nor did it result from burns.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a surgical scar, status post varicocelectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2017).

2.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the September 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Evaluations

The Veteran contends that he is entitled to an initial compensable evaluation for a surgical scar, status post varicocelectomy.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2017).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's scars are presently rated under Diagnostic Code 7805, which evaluates scars and their effects under Diagnostic Codes 7800, 7801, 7802, and 7804.  As the scars are not a result of a burn, nor are they on the head or neck, they may be rated under 7802 or 7804.  Under Diagnostic Code 7803, scars due to causes other than burns and are not of the head, face, or neck, may be entitled to a 10 percent rating if the area or areas are of 929 square centimeters.  Under Diagnostic Code 7804, one or two scars that are unstable or painful are assigned a 10 percent evaluation.  Three to four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.

The Veteran underwent a varicocelectomy in November 2011.  Residuals pertaining to his surgical scar were not noted in his service treatment records, though he did experience pain under the site of the scar attributable to residuals of the varicocelectomy itself, which are separately service-connected.  The Veteran's post-service treatment records are also silent with respect to complaints pertaining to his surgical scar.  The Veteran noted in his Notice of Disagreement that his scar was painful; however, in his Substantive Appeal, he identified the pain as under the scar.

The Veteran underwent a VA examination in June 2013 to assess the residuals of the Veteran's in-service varicocelectomy.  In that examination, the examiner noted that the Veteran did have a scar associated with the surgery.  That scar, however, was not painful and/or unstable, and was not 39 square centimeters or greater in size.  The examiner remarked that the scar was healthy, non-tender, and transparent in appearance.  The evidence of record does not reflect that the examiner completed a separate scar report, or provided specific measurements for the scar in this assessment.

In October 2015, the Veteran underwent a second VA examination pertaining to his surgical scar.  The Veteran reported stabbing pain in the groin area with carrying heavy items or prolonged walking.  The pain, however, was not related to the scar itself but instead resided in the area of his surgery.  The Veteran did not report subsequent care for his groin pain since discharge from the military.  Examination found that the scar itself was not painful or unstable, nor was it due to burns.  The scar was linear and measured 3.5 centimeters in length.  There were no superficial non-linear scars, or deep non-linear scars.  The scar did not impact the Veteran's ability to work.

While the Veteran has reported pain resulting from the surgery, evidence of record reflects that the pain associated with the area is not connected to his scar, but instead the residuals of the surgery that are separately service-connected.  The scar itself is painful or unstable, nor is it large enough to warrant an evaluation under Diagnostic Codes 7802 and 7804.  As such, a noncompensable evaluation has been properly assigned.  Absent a painful or unstable scar, which would require a 10 percent evaluation, or a scar that is 929 square centimeters in size, a compensable evaluation is not appropriate.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial compensable rating for a surgical scar, status post varicocelectomy must be denied.

III.  TDIU

The issue of TDIU has been raised by the record.  In September 2015, the RO sent the Veteran an application for TDIU and requested supporting information regarding his employment.  The Veteran has not submitted supplemental information as of the date of this decision.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where schedular requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Id.; Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran is presently service connected for a lumbosacral strain (10 percent), residuals of a stress fracture of the right foot (10 percent), tinnitus (10 percent), residuals of a varicocelectomy (10 percent), major depressive disorder (10 percent), and a surgical scar, status post varicocelectomy (noncompensable).  The Veteran's combined evaluation is 40 percent.  As such, he is ineligible for schedular TDIU consideration.  Furthermore, the Board finds that the evidence of record does not warrant a referral to the Director of Compensation Service for consideration of extraschedular TDIU.

In June 2013, the Veteran underwent a number of examinations pertaining to his claims on appeal.  With respect to his back, the Veteran reported chronic intermittent pain without a history of injury.  He stated that picking up any weight more than 15 pounds increased his pain.  There was no functional loss attributable to his back found during the examination.  With respect to the Veteran's right foot, he reported pain with excess activity associated with residuals of the stress fracture.  Imaging studies found a well-healed stress fracture, and no objective findings of pain were found on examination.  The Veteran also reported pain on and off in his groin area, but no functional impact was noted on examination.  His recurrent tinnitus was described as static, but was not noted to cause functional loss.  Finally, the Veteran's major depressive order was assessed as causing occupations and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  His symptoms were noted as depressed mood and chronic sleep impairment.  

In November 2015, the Veteran underwent another series of examinations pertaining to his service-connected disabilities.  In the examination, the Veteran reported intermittent pain in his lower back with no radiation, numbness or weakness to lower extremities.  The examiner noted that the Veteran worked in a store full time, between 40 to 50 hours per week, which involved carrying heavy weights.  The Veteran reported that frequent bending and heavy lifting caused some pain, which was the extent of his subjective functional loss.  The Veteran's surgical scar caused no functional limitations upon reexamination.

In November 2016, the Veteran's VA Medical Center records indicate chronic sleep impairment, but did not note that it interfered with his full time job.  

Evidence of record reflects that the Veteran is employed full time in a position that requires frequent heavy lifting.  While he noted that pain can be caused by frequent heavy lifting and bending, he did not provide evidence that this pain interfered with the overall performance of his daily responsibilities.  VA examinations have found minimal functional impairment with respect to heavy physical labor.  Furthermore, his service-connected depressive disorder only causes mild or transient symptoms that decrease work efficiency, and do not cause a substantial functional impairment overall.   Evidence of record is limited with respect to the Veteran's previous education and training, though it does note that he completed high school and was an average student.  In sum, the record does not reflect that the Veteran's service-connected disabilities impede him to such an extent that he cannot obtain and maintain gainful employment.  

For the aforementioned reasons, the Board finds that the evidence does not warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.



	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to an initial compensable evaluation for a surgical scar, status post varicocelectomy is denied.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


